Citation Nr: 9928507	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as chronic obstructive pulmonary disease (COPD) to 
include as secondary to nicotine dependence and tobacco use 
in service.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to April 
1956.  His appeal ensues from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

In a statement received in June 1998, the veteran appeared to 
raise the claim of entitlement to service connection for 
heart disease.  It does not appear that the RO has addressed 
this claim, and the matter is referred to the RO for 
appropriate action.


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board of Veterans' Appeals 
(Board) can proceed in adjudicating the veteran's claim.  
First, during a private consultation in April 1995 and in a 
written statement dated October 1997, the veteran indicated 
that he had undergone disability examinations and received 
treatment for a variety of disorders at a VA Medical Center 
in Grand Rapids, Michigan.  He also indicated that he was 
seeing a doctor in Ludington.  As reports of these 
examination and records of this treatment may be pertinent to 
the veteran's claim, they should be obtained and associated 
with the claims file.  In this regard, the RO should obtain 
the VA records and inform the veteran that he should submit 
any relevant private medical records.  See 38 U.S.C.A. § 
5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Second, the RO has certified for appeal one issue: 
entitlement to service connection for COPD secondary to in-
service smoking.  However, it appears that there are other 
issues that have been perfected for appellate review, but 
which require additional development.  In March 1994, the RO 
denied the veteran entitlement to service connection for ear, 
respiratory and acquired psychiatric disorders.  In April 
1994, the veteran submitted a notice of disagreement with the 
RO's decision, and in November 1994, the RO issued a 
Statement of the Case that addressed all three issues.  In 
January 1995, the veteran testified at a hearing at the RO in 
support of his appeal.  At that time, he also indicated that 
he wished to amend his claims to include the issue of service 
connection for the residuals of smoking. 

In July 1995, the RO informed the veteran that it had not 
received the VA Form 9 that it had sent with the November 
1994 Statement of the Case.  The RO advised the veteran to 
complete and return that document or its equivalent within 60 
days or by September 12, 1995, or it would be assumed that 
the veteran did not wish to complete his appeal.  In December 
1995, the veteran requested an extension of time in which to 
file his appeal.  The RO denied the veteran's request in 
April 1996.  The RO then developed the veteran's claim of 
entitlement to service connection for a lung disorder as due 
to nicotine dependence and tobacco use in service, denying 
that claim in an April 1998 rating decision.  

Although the Board notes that the veteran did not appeal the 
April 1996 determination on the timeliness of his substantive 
appeal or request for extension, the Board finds that it must 
construe the written transcript of the January 1995 hearing 
as a timely substantive appeal as to the issues of 
entitlement to service connection for an ear disorder, a 
respiratory disorder and a psychiatric disorder.  See 38 
C.F.R. § 20.200 (1998); Tomlin v. Brown, 5 Vet. App. 355 
(1993) (hearing testimony before the RO, when reduced to 
writing, can constitute a notice of disagreement).  The Board 
notes that based on the RO determination that the veteran has 
not submitted a timely substantive appeal of the March 1994 
rating decision, the RO did not afford the veteran's 
representative another opportunity to present argument on the 
ear and psychiatric claims before transferring the claims 
file to the Board for appellate review.  The Board finds that 
the veteran and his representative should be afforded such an 
opportunity.

In light of the foregoing, this claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated him for his ear, 
respiratory and psychiatric disorders.  
The RO should inform the veteran that he 
should submit any relevant private 
medical records relevant to his claim.  
In connection with any VA source 
indicated by the veteran, the RO should 
obtain such records and associate them 
with the evidence of record.  

2.  After completing the above, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
ear, lung (on a direct basis and 
secondary to in-service tobacco use) and 
acquired psychiatric disorders based on 
all of the evidence of record.  If the 
determination remains adverse to the 
veteran, the RO should provide the 
veteran and his representative an SSOC, 
and afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further adjudication.

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any evidence 
he wishes to have considered in connection with his claims; 
however, he is not required to act unless he is otherwise 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



